Determination of the Appellate Term of the Supreme Court, affirming an order of the City Court, New York County, which granted defendant’s motion to strike the cause from the calendar and for other relief “ to the extent that plaintiff is stayed from all further affirmative proceedings herein, 'except to review or vacate this order, until payment of the bill of costs as taxed,” unanimously affirmed, with twenty dollars costs and disbursements. No opinion. Present — Martin, P. J., MeAvoy, O’Malley, Townley and Dore, JJ.